DETAILED ACTION

This action is in response to the Response to Election / Restriction 12/31/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/29/2021 and 09/08/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Election/Restrictions
Claims 13 – 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --RESONANT DC-DC CONVERTER--

Claim Objections
Claim(s) 1 and 5 is/are objected to because of the following informalities:  
Claim 1 recites “a dotted terminal” and “undotted terminal”. It appears that it should be “positive terminal and negative terminal”.
Claim 5 recites “dotted and “undotted terminals”. It appears that it should be “positive and negative terminals”.
	Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 20 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Non Patent Literature (NPL) Multi-Phase Buck Converters with Extended Duty Cycle; (hereianfter Jang), cited by Applicant(s) in view of US Patent No. 5,932,995; (hereinafter Wagoner) and further in view of US Pub. No. 2005/0174097; (hereinafter Kimura).

Regarding claim 1, Jang [e.g. Figs. 2a, 2c, 4 - 5] teaches a power conversion system, comprising: N power conversion circuits [e.g. Fig. 2a], wherein N is an integer larger than or equal to 1, and each of the N power conversion circuits comprises: an input configured to receive an input voltage [e.g. VIN]; an output configured to output an output voltage [e.g. Vo]; two cascaded switching power conversion units [e.g. S1, S2, SR2 and S4, S3, SR1] coupled between the input and the output, wherein each of the two switching power conversion units comprises a plurality of switches [e.g. S1-S4, SR1-SR2] and a winding [e.g. L1-L2], a part of the plurality of switches is connected in series with each other [e.g. as shown] and is coupled among the inputs of the N power conversion circuits, the plurality of switches operates periodically according to a switching period [e.g. Fig. 2c], at least one resonant capacitor [e.g. C1/C2] serially coupled between the input and the output, wherein the resonant capacitor has a DC voltage proportional to the input voltage [e.g. page 40, equations (2) and equation (3)], in one switching period, the resonant capacitor stores an energy or outputs the stored energy to the output as the corresponding switch of the switching power conversion unit is turned on or off [e.g. as shown in Figs. 4 - 5].
Jang fails to disclose the two windings of the two switching power conversion units have the same turn, a dotted terminal of one winding is electrically coupled to an undotted terminal of the other winding, the dotted and undotted terminals of the two windings are coupled to the output, and the two windings are magnetically coupled to each other to form a transformer; and  a resonance is generated between the resonant capacitor and a resonant inductor, and the generated resonance has a resonant frequency and a resonant period.  
Wagoner teaches a resonance is generated between the resonant capacitor [e.g. C5, C6] and a resonant inductor [e.g. L4], and the generated resonance has a resonant frequency and a resonant period [e.g. col. 3, lines 31 – 42 recites “The resonant frequency of the circuit changes when the switches are on and off. When the switches are off, current flows through diodes D2 and D3 and the resonant frequency is determined by inductor L4 and capacitors C5 and C6. When the switches are on, capacitors C3 and C4 become part of the resonant circuit, thereby increasing the resonant frequency. At resonance, the capacitive reactance, Xc, equals the inductive reactance, XL, of the circuit.”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jang by a resonance is generated between the resonant capacitor and a resonant inductor, and the generated resonance has a resonant frequency and a resonant period as taught by Wagoner in order of being able to provide a balanced DC voltage output.
Kimura [e.g. Fig. 1] teaches the two windings [e.g. L1, L2] of the two switching power conversion units [e.g. L1, SW1, D1 and L2, SW2, D2]  have the same turn [e.g. paragraph 021 recites “the windings of the first coil and the second coil (for example, the coil L2 in FIG. 1) are electromagnetically coupled (function as a transformer) and the turns ratio of the windings is 1:1, the same voltage as the first coil is induced in the second coil”], a dotted terminal of one winding is electrically coupled to an undotted terminal of the other winding [e.g. as shown], the dotted and undotted terminals of the two windings are coupled to the output [e.g. DC output via D1 and D2], and the two windings are magnetically coupled to each other to form a transformer [e.g. paragraph 021 above].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jang by the two windings of the two switching power conversion units have the same turn, a dotted terminal of one winding is electrically coupled to an undotted terminal of the other winding, the dotted and undotted terminals of the two windings are coupled to the output, and the two windings are magnetically coupled to each other to form a transformer as taught by Kimura in order of being able to reduce peak output current, paragraph 061.

Regarding claim 20, Jang fails to disclose wherein the two windings are wound around the same magnetic core pillar.  
Kimura [e.g. Fig. 1] teaches wherein the two windings are wound around the same magnetic core pillar [e.g. paragraph 061 recites “the DC/DC converter of the present invention is characterized in that two of the coils L1 and L2 are wound on a single core”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jang by wherein the two windings are wound around the same magnetic core pillar as taught by Kimura in order of being able to reduce peak output current, paragraph 061.

Regardign claim 21, Jang [e.g. Fig. 6] discloses  wherein a ratio of the input voltage to the output voltage is 4:1 [e.g. M=Vo/Vin = 0.25 = 4/1].  
	Further, it should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable ranges when the general conditions are disclosed in the prior art. Since Jang in view of Wagoner and Kimura, in general, discloses the invention, it would have been obvious for one of ordinary skill in the art, through routine experimentation, to determine the optimal values of duty cycle, capacitor and inductor values in order to have desired conversion ratio.

Regarding claim 22, Jang fails to disclose wherein a ratio value of a DC voltage on the resonant capacitor to the input voltage is between 0.4 and 0.6.  
It would have been obvious to one having ordinary skill in the art before the effective filind date to have a ratio value of a DC voltage on the resonant capacitor to the input voltage is between 0.4 and 0.6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 2 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Jang in view of Wagoner, Kimura and further in view of US Pub. No. 2019/0229623; (hereinafter Tsuda).

Regarding claim 2, Jang fails to disclose wherein the switching period is smaller than or equal to the resonant period.  
Tsuda teaches wherein the switching period is smaller than or equal to the resonant period [e.g. paragraph 061 recites “the control circuit 17 is configured such that switching is performed at the switching frequency Fs that is equal to or higher than the resonant frequency Fh determined by the capacitance of the capacitive power converter 10 and the capacitance and inductance of the LC circuit 20. In other words, the switching is performed at a switching period that makes a ON period TN equal to or less than Th/2, one-half of the resonant period. Here, N is an integer representing the connection state of the capacitive power converter, and in this example, TN is preferably T1 or T2, for example”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jang by wherein the switching period is smaller than or equal to the resonant period as taught by Tsuda in order of being able to alleviated the losses and improve efficiency of the power conversion, paragraph 025.

Regarding claim 3, Jang fails to disclose wherein the switching period is larger than or equal to a half of the resonant period.  
Tsuda teaches wherein the switching period is larger than or equal to a half of the resonant period [e.g. paragraph 061 recites “the control circuit 17 is configured such that switching is performed at the switching frequency Fs that is equal to or higher than the resonant frequency Fh determined by the capacitance of the capacitive power converter 10 and the capacitance and inductance of the LC circuit 20. In other words, the switching is performed at a switching period that makes a ON period TN equal to or less than Th/2, one-half of the resonant period. Here, N is an integer representing the connection state of the capacitive power converter, and in this example, TN is preferably T1 or T2, for example”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jang by wherein the switching period is larger than or equal to a half of the resonant period as taught by Tsuda in order of being able to alleviated the losses and improve efficiency of the power conversion, paragraph 025.

Regarding claim 4, Jang fails to disclose wherein the resonant inductor is a leakage inductance of the transformer or a parasitic inductance of wires.  
Tsuda teaches wherein the resonant inductor is a leakage inductance of the transformer or a parasitic inductance of wires [e.g. paragraph 060 suggest the use of parasitic inductance; paragraph 060 recites “the inductor is installed or because of a parasitic inductance”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jang by wherein the resonant inductor is a leakage inductance of the transformer or a parasitic inductance of wires as taught by Tsuda in order of being able to alleviated the losses and improve efficiency of the power conversion, paragraph 025.

Regarding claim 6, Jang fails to disclose wherein in each of the N power conversion circuits, a coupling coefficient of the two windings is larger than 0.9.  
Kimura [e.g. Fig. 1] teaches wherein in each of the N power conversion circuits, a coupling coefficient of the two windings is larger than 0.9 [e.g. paragraph 021 recites “the windings of the first coil and the second coil (for example, the coil L2 in FIG. 1) are electromagnetically coupled (function as a transformer) and the turns ratio of the windings is 1:1, the same voltage as the first coil is induced in the second coil”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jang by wherein in each of the N power conversion circuits, a coupling coefficient of the two windings is larger than 0.9 as taught by Kimura in order of being able to reduce peak output current, paragraph 061.



Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 5 and 7- 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the resonant inductor comprises at least one additional inductor, the at least one additional inductor is connected between the output and an electrical connection position of the dotted and undotted terminals of the two windings, or the at least one additional inductor is connected to the at least one winding in series, or the at least one additional inductor is connected to the at least one resonant capacitor in series”.
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein each of the N power conversion circuits comprises two resonant capacitors, in each of the N power conversion circuits, each of the two switching power conversion units comprises the winding, a first switch, a second switch and a third switch, one terminal of the winding is electrically connected between the second switch and the third switch, the other terminal of the winding is electrically connected to the output, one terminal of the resonant capacitor is electrically connected between the first switch of one switching power conversion unit and the second switch of the other switching power conversion unit, the other terminal of the resonant capacitor is electrically connected between the second switch and the third switch of the one switching power conversion unit”.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838